CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                                              VICTOR I. LEWKOW             FRANCISCO L. CESTERO    DAVID Н. HERRINOTOR
                                                                                              THOMAS J. MOLONEY            FRANCESCA L. ODELL      KIMRERLH R. SPOERRI
                                                                                              DAVID G. SABEL               WILLIAM L. MCRAE        AARON J. 11ENERO
                                                                                              JONATHAN I BLACKLIAN         JABON FACTOR            DANIEL REYNOLDS
                                                                                              RARONZ REICH                 JOON H KIM              ARENAA MAFNOO
                                                                                              RICHARDS LINGER              MARGARET 5. PEPOIIIS    HUGH CONROY.JR.
                                                                                              JAMES A. DUNCAN              LISA h1. SCHWEITZER     JOSEPHLANZKRON
                                                                                              STEVEN M. LOEB               JUAN G. GIRALDEZ        MAURICE CINDI
                      One Liberty Plaza                                                       CRAIG BROD                   DUANE EICLAUGHLIN       KATHERINE R. HEAVES
                                                                                              NICDLAO GRABAR               BREIN C. PEACE          RAHUL MUKHI
                   New York, NY 10006-1470                                                    CHRISTOPHER E AUSTIN
                                                                                              HOWARD 5. ZELEI
                                                                                                                           MEREDITH E. EITLER
                                                                                                                           CHÁNTALE NORDULA
                                                                                                                                                     RENDENT PARTNERN


                      T: +1 212 225 2000                                                      DAVIDE BROTTET
                                                                                              ARTHUR     KOHN
                                                                                                                           BE NET J. O'R E ILLY
                                                                                                                           ADAM E. FLEISHER
                                                                                                                                                   SANDRA M. ROBES
                                                                                                                                                   S. DOUGLAS BDRISKY
                                                                                              RICHARD .1 COOPER            SEAN A. O'NEAL
                      F: +1212 225 3999
                                                                                                                                                   JUDITH KASBEL
                                                                                              JEFFREY 5. LEWIS             GLENN P. MCGRORY        DAVID WEDE
                                                                                              PAUL .1 SHIM                 MATTHEW P SALERNO'      PEIIELOPEL CHRISTOPHOROU
                                                                                              STEVEN L WIENER              MICHAEL J. ALBANO       ROAZB MORAL
                                                                                              ERIKA W. NIJENHUIS           VICTOR L. HOU           MARIE ALCOCK
                      clearygottlieb.corn                                                     ANDRES DE LA CRUZ            ROBERA. COOPER          HEIDE H. ILGENFRITZ
                                                                                              DAVID C LOPEZ                AMER SHAPIRO            KATHLEEII M . EHRENDER
                                                                                              MICHAELA. GERSTENZANG        JENNIFER KENNEDY PARK   AVRAI E. LOFT
                                                                                              LEWIBJ LIMAN                 ELIZABETH LENAS         ANDREW WEAVER
                                                                                              LEV L. DABBIN                LUKE   A,   BAREFOOT    HELENA K. GRANNIS
                                                                                              HEILO. WHORISNEY             PAMELA L. MARCOGLIEBE   JOINT HARRISON
      WASHINGTON, D.C. • PARIS BRUSSELS • LONDON • MOSCOW                                     JORGE U. JUAIITORENA         PAUL M. TIGER           CAROLINE F. HANDAR
                                                                                              MICHAEL D. WEINBERGER        JONATHAN S. KOLODNER    NEIL R. MARKEL
        FRANKFURT • COLOGNE ROMB • MILAN • HONGKONG                                           DAVID LEINWAND               DANIEL 'LAN             KENNETH S. RLAZEJEWSKI
                                                                                              DIANA L. WOLLIAN             MENER H. FEDIDA         ANDREA BASHAM
       BGIlING • BUENOSAIRES • sAO PAULO • ABU DHABI • SEOUL                                  JEFFREYA. ROSENTHAL          ADRIAN R. LEIPSIC       LAURA BAGARELLA
                                                                                              ETHAN A. KLIRIGDEERG         ELIZABETH MORNS         SHIPLEY M. LO
                                                                                              MICHAEL D. DAYAN             ADAM J. BRENNEMAN       JONATHAN U.W. GIFFORD
                                                                                              CAREIIN E D, BOCCUZZI. JR.   ARID EIACKINIION        SUBANNA E. PARKER
                                                                                              JEFFREY D. GARTH             JAMETE. LANGSTON          дE3'pENT CPYHSEL
                                                                                              KIMBERLY BROWN BLACKLOW      JARED GERBER
                                                                                              ROBERT J. RAYMOND            COUR D. LLOYD           LOUISE M, PARENT
                                                                                              SUNG K. KANO                 COREУM GOODMAN            CFCPU~SEL'

                        D: +l г 1г гг5 г49о                                                   LEONARDO JACOBY
                                                                                              SANDRA L. FLOW
                                                                                                                           RIONI ZUTBNI
                                                                                                                           JANE VANLARE
                        bi асkrnапсgѕh .cOm



                                                                                   May 7, 2019
    By ECF
    The Honorable Dora L. Irizarry
    United States District Judge
    United States District Court, Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

             Re:       Freeman v. HSBC Holdings plc. 18-cv-7359-DLI-CLP ("Freeman Il")

    Dear Chief Judge Irizarry:

           The Moving Defendants ) respectfully seek a pre-motion conference concerning their
    request that the Freeman II action be stayed pending this Court's decision on the Moving
    Defendants' fully-briefed motions to dismiss in Freemaп v. HSBC Holdings plc, 14-cv-6601-
    DLI-CLP ("Freeman 1').

            Plaintiffs filed the Freeman II action on December 26, 2018, and marked it related to
    Freeman I. (Freemaп II, ECF No. 1-1.) Freeman II was initially assigned to Judge Cogan, who
    set an initial conference for February 11, 2019. On January 25, 2019, Plaintiffs and the Moving
    Defendants agreed "that the time ... to move, answer or otherwise respond to the complaint in
    [Fг еemaп 11] will be suspended until the February 11, 2019 initial conference before Judge
    Cogan, after which the parties will meet and confer regarding an appropriate schedule." (Ltr.
    from J. Blackman to G. Osen, attached as Ex. A.) In response to Judge Cogan's direction at the
    conference, the Moving Defendants filed a letter on February 15, 2019 setting forth their position
    on the most efficient administration of the two Freеп'iаn actions. (Freeman II, ECF No. 214.)
    The Moving Defendants agreed with Plaintiffs that Freemaп I and Freeman II are related under
    the standards of Local Rule 50.3.1, and that it would be appropriate to assign both cases to a

    ~     The "Moving Defendants" are HSВC Holdings PLC, HSBC Bank PLC, HSBC Bank
    Middle East Limited, HSBC Bank USA, N.A., Barclays Bank PLC, Standard Chartered Bank,
    The Royal Bank of Scotland N.V., Credit Suisse AG, and Commerzbank AG.


                      Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity leas an office in each of the cities listed above.
The Honorable Dora L. Irizarry, p. 2


single judge. (Id. at 2.) The Moving Defendants also suggested that it would be appropriate to
stay all proceedings in Freeman II pending Your Honor's decision on the motions to dismiss in
Freeman I. (Id.) On February 26, 2019, Freeman II was reassigned to Your Honor.

        Last week, the parties began conferring about an appropriate course of action for
Freeman II. The Moving Defendants proposed that Freeman II simply remain stayed pending a
decision on the motions to dismiss in Freeman I, which is the approach that has been taken in
every other similar Anti-Terrorism Act ("ATA") case pending against the Moving Defendants in
the Eastern and Southern Districts of New York (as discussed further below). Plaintiffs refused,
and instead have taken the position that they will agree to a stay of Freeman II only if the
Moving Defendants waive any Fed. R. Civ. P. 12 defenses applicable to Freeman II beyond
those raised in the Freeman.I motions to dismiss. (See 4/30/19 e-mails, attached as Ex. B.)
Alternatively, Plaintiffs have demanded that the Moving Defendants promptly file and brief
motions to dismiss in Freeman II. (Id.) Indeed, Plaintiffs have stated that, absent agreement to
their proposals, they "will consider Defendants in default on May 17 unless the Court issues a
stay before that date." (Id.)

        The Moving Defendants submit that a stay of Freeman II is appropriate, and that they
should not be required to waive, or brief a motion to dismiss on, any defenses in Freiman II
prior to a decision on the motions to dismiss in Freeman I. First, the interests of judicial
efficiency and other relevant factors weigh strongly in favor of a stay. Second, all of the parties
and judges that have considered this issue in other ATA cases pending in the Eastern and
Southern Districts of New York have agreed that the cases should be stayed pending resolution
of the fully-briefed motions to dismiss in the respective Districts.

        1.      The interests of judicial efficiency and other relevant factors strongly favor a
stay. In determining whether to stay a civil case, courts consider: (1) plaintiffs' interests in
"proceeding expeditiously ... balanced against the prejudice to the plaintiffs if delayed";
(2) defendants' interests and burdens; (3) "the interests of the courts"; (4) non-parties' interests;
and (5) "the public interest." Trikona Advisors Ltd. v. Chuang, 2013 WL 1182960, at *3
(E.D.N.Y. Mar. 20, 2013). These factors support a stay here. First, this case has effectively
been stayed by agreement of the parties since January 25, 2019. Plaintiffs will not be prejudiced
by continuing the stay until resolution of the Freeman I motions to dismiss. See McCracken v.
Verisma Systems, Inc., 2018 WL 4233703, at *3 (W.D.N.Y. Sept. 6, 2018) ("[T]he fact delay
will result from a stay does not, in and of itself, warrant denial of [a] motion [to stay]."). Second,
given the significant overlap between Freeman 1 and Freeman II, the interests of the Moving
Defendants, the Court and the public weigh in favor of a stay. The claims and legal theories in
Freeman I and Freeman II are largely the same; the defendants are the same; and many of the
Freeman II plaintiffs are relatives of Freeman ‚plaintiffs and are suing on attacks also at issue in
Freeman I. There can be no serious dispute that the Court's ruling on the Freeman ‚motions to
dismiss will have a major impact on Freeman II—however that motion is decided, it will, at a
minimum, shape any subsequent disposition of Freeman II in a significant, and possibly
dispositive, manner. It would be not only efficient, but beneficial for all parties and the Court, to
await the ruling in Freeman I before briefing motions to dismiss in Freeman II.

       Plaintiffs argue that the proposed stay would "set up serial motions to dismiss, which are
a waste of judicial resources and are disfavored under Rule 12(g)(2)." (Ex. B.) But the opposite
The Honorable Dora L. Irizarry, p. 3


is true: the proposed stay will conserve judicial resources by giving the parties the benefit of the
Court's analysis of the similar legal and factual issues in Freeman I before deciding the most
appropriate and efficient next steps in Freeman II. It would be inefficient and unnecessary to
expend the parties' and the Court's resources by proceeding now with motion practice in
Freeman II when the Court's ruling in Freeman I will indisputably impact the Freeman H
complaint and/or the Moving Defendants' response to it. See Trikona, 2013 WL 1182960, at *2
(noting the "strong public interest in avoiding time-consuming an unnecessary duplicative
litigation"). Accordingly, the relevant factors all favor continuing the stay in Freeman II.

        2.      The proposed stay is consistent with the stays entered in similar pending ATA
cases. A stay in Freeman II also would be consistent with the stays entered in other ATA cases
pending against the Moving Defendants in this District and the Southern District of New York
that arise out of the same general theories and allegations as the Freeman cases. In this District,
those cases are Tavera v. HSBС Bank USA, N.A., 18-cv-07312-LDH-SJB; Stephens v. HSBС
Holdings plc, 18-cv-07439-RJD-CLP; and Donaldson v. HSBС Holdings plc, 18-cv-07442-
LDH-JO. There the parties stipulated that the cases should be stayed pending resolution of the
Freeman I motions to dismiss, and the court in each case entered a stay by "so-ordering" the
stipulation. In the Southern District, Magistrate Judge Gorenstein in the "O'Sullivan Il" case
(O'Sullivan v. Deutsche BankAG, No. 18-cv-12325 (S.D.N.Y.)) so-ordered the parties'
stipulation to stay the case pending Judge Swain's resolution of the motions to dismiss in the
related "O'Sullivan 1" case (O'Sullivan v. Deutsche BankAG, No. 17-cv-8709 (S.D.N.Y.)).
(O'Sullivan II, ECF No. 9.) On March 28, 2019, Judge Swain granted defendants' motions and
dismissed all claims. The court permitted the O'Sullivan I plaintiffs to move for leave to amend
their complaint. (O'Sullivan I, ECF No. 195.) Thereafter, Judge Gorenstein so-ordered the
parties' stipulation to continue the stay in O'Sullivan II pending resolution of the motion to
amend in O'Sullivan I. (O'Sullivan II, ECF No. 23.)3

      In short, all factors argue for a stay of Freeman II pending this Court's decision of the
motions to dismiss in Freeman I, and the Court should order such a stay.

                                                              R Øectfully submitted,



                                                              Jonathan I. Blackman
(Attachments)

cc:    Counsel of Record (by ECF)


2       See Tavera, ECF No. 44 (Judge DeArcy Hall); Stephens, ECF No. 7 (Judge Deane);
Donaldson, Mar. 5, 2019 text order (Magistrate Judge Orenstein). Another ATA case was filed
in this District in April 2019 on behalf of two plaintiffs. Bowman v. HSBС Holdings, plc, 19-cv-
2146-PKC-S11 (E.D.N.Y.). None of the Moving Defendants has been served in Bowman, but
plaintiffs' counsel in that case are also plaintiffs' counsel in the Freeman cases and have taken
the same position regarding a proposed stay in Bowman. (See Ex. B.)
3
       Ex. C is a chart summarizing the status of the ATA cases discussed in this letter.
